Citation Nr: 9908207	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  95-39 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
residuals of left L1, L3 and L4 lateral processes (lumbar 
spine) fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel




INTRODUCTION

The veteran had active duty service including from September 
1981 to November 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In November 1997 the Board, inter alia, remanded the case to 
the RO for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Medical evidence demonstrates that the veteran's 
residuals of left L1, L3 and L4 lateral processes fracture 
are manifested by no more than slight limitation of motion of 
the lumbar spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's residuals of left L1, L3 and L4 lateral processes 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5285, 5292 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Ratings Schedule provides compensable ratings for the 
residuals of vertebral fractures, with (100 percent) and 
without (60 percent) cord involvement, or with definite 
limitation of motion or muscle spasm when there is a 
demonstrable deformity of a vertebral body.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (1998).


The Ratings Schedule also provides that traumatic or 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1998).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.

Compensable ratings are assigned for limitation of motion of 
the lumbar spine when that limitation is slight (10 percent), 
moderate (20 percent), or severe (40 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (1998).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 (1998).  See Johnson v. Brown, 9 Vet. 
App. 7 (1996) and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  

The Court has held that a lay person can provide evidence of 
visible symptoms.  See Dean v. Brown, 8 Vet. App. 449, 455 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, regulations require that a finding of dysfunction 
due to pain be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40; see also Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1998).

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (1998). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

Service medical records show the veteran sustained fracture 
of the left L1, L3 and L4 transverse processes in a November 
1982 automobile accident.  There was no evidence of artery or 
nerve involvement.  Hospital records show x-rays revealed 
fracture of the left transverse processes, without any 
significant abnormality.

VA examination in January 1986 included a diagnosis of 
fracture of the transverse processes of the lumbar spine with 
uneventful recovery, "nonresidual."  The examiner noted 
there was no pain on palpation, the sciatic notch was not 
tender and heel/toe walking was normal.  Range of motion was 
flexion to 95 degrees, and extension to 30 degrees.  Straight 
leg raises were normal.  X-ray examination revealed probable 
old healed fractures of the transverse processes of L1 
through L4, and an otherwise normal lumbar spine, including 
the sacroiliac.

Private medical records dated in May 1992 reported back pain 
most likely due to muscle strain or ligament sprain of the 
spine.  It was noted there was no evidence of pain due to a 
ruptured disk or pressure to the sciatic nerve.

During VA examination in July 1992, the veteran reported low 
back pain which had continued since the 1982 automobile 
accident.  He stated the pain was nagging and nearly 
constant.  He stated his back popped and snapped, and that 
occasionally at night he experienced numbness to the 
anterolateral aspect of the left thigh and leg.  The examiner 
noted the veteran's lumbar spine demonstrated normal 
contours, without evidence of paravertebral muscle spasm, 
deformity or scar.  There was nonspecific lumbar tenderness.  

Range of motion studies of the lumbar spine revealed flexion 
to 62 degrees, and extension to 30 degrees.  Distracted 
sitting straight leg raises were to 70 degrees, and 
undistracted supine straight leg raises were to 45 degrees.  
There was hypesthesia to the lateral aspect of the left leg.  
The diagnoses included history of fracture of the lumbar 
lateral processes, L1, L3 and L4, chronic low back pain and 
degenerative joint and disc disease of the lumbar spine.

At his personal hearing, the veteran testified that he 
experienced a continuous dull sensation pain from the middle 
of his back to the lower extremities.  Transcript, p. 4 
(March 1994).  He stated he experienced muscle spasms if he 
performed any kind of household chores, with muscle 
contractions from the lower back to the shoulders.  Tr., p. 
5.  He reported that he tossed and turned at night and had to 
sleep on his side, and stated he had to stop and stretch 
after 11/2 hours of continuous driving.  Tr., p. 5.  He also 
reported that he did not use a back support, and that he had 
not undergone back surgery.  Tr., p. 6.  He stated he 
occasionally used a heating pad to treat his back.  Tr., p. 
8.  

During VA examination in April 1994, the veteran complained 
of morning back stiffness, constant dull back pain and 
numbness to the outside of the upper leg.  The examiner noted 
obvious pain upon low back motion.  There was no evidence of 
swelling, deformity or impairment other than decreased range 
of motion.  It was noted x-rays revealed pars defect at L5 
and to the lower lumbar spine, with mild scoliosis.  An x-ray 
examination report also noted lumbar spine alignment and 
vertebral height were normal, and disc spaces were within 
normal limits.  

The diagnoses included post-traumatic arthritis of the lower 
back, and mild right roto-scoliosis of the upper lumbar 
spine, with pars defect at L5.

VA orthopedic examination in February 1997 included a 
diagnosis of low back pain.  The veteran reported daily back 
problems, and stated that he had to "get up slowly." He 
stated sudden weather changes and cold and damp weather 
aggravated his back disorder.  The examiner noted the veteran 
was massively obese and in no acute distress.  There was no 
visible deformity and the back musculature was intact.  
Seated straight leg raise was to 83 degrees, and straight leg 
raises were to 72 degrees, right, and 70 degrees, left.  
Forward flexion was to 105 degrees, and backward extension 
was to 35 degrees.  

The examiner noted the veteran's gait and heel and toe 
walking were normal.  The veteran could squat to 75 percent 
and walk across the room in the squatted position.  Sensation 
was intact, except to the anterolateral aspect of the left 
leg and lower thigh which the veteran related to an injury in 
his teenage years.  Motor strength was 5/5.  There was no 
evidence of atrophic change.  Deep tendon reflexes were 
symmetrical, but diminished bilaterally.  There were no 
postural abnormalities or fixed deformities.  

The examiner commented that the objective evidence of pain on 
motion was minimal, if any, and that, other than restriction 
in lifting, there did not appear to be any functional 
impairment strictly related to the service-connected 
disability.  

X-ray examination of the lumbar spine revealed spondylolysis 
at L5, mild scoliosis to the lower lumbar spine, convex left, 
and minimal osteophytosis.  The alignment and disc spaces 
were normally preserved.  The vertebral bodies were intact 
and in place.  There was minimal spurring to the upper lumbar 
bodies.

VA medical opinion in June 1998, based upon a review of the 
record, found no evidence of significant limitation of motion 
of the spine.  It was noted there was no evidence of 
functionally significant residuals or sequelae from the left 
transverse process fractures at L1, L3 and L5.

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased evaluation.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Medical evidence demonstrates that the veteran's residuals of 
left L1, L3 and L4 lateral processes fracture are manifested 
by no significant limitation of motion and no functionally 
significant residuals or sequelae.  Although the veteran has 
complained of constant low back pain, recent VA examination 
found only minimal objective evidence of pain.  In February 
1997 range of motion studies revealed forward flexion to 105 
degrees and backward extension to 35 degrees.

Based upon the evidence of record, including complaints of 
pain, the Board finds the veteran's back disorder 
demonstrates no more than slight limitation of motion of the 
lumbar spine which warrants a 10 percent disability rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5292.  The Board notes 
that VA law requires that dysfunction due to pain be 
supported by adequate pathology.  See 38 C.F.R. § 4.40; see 
also Hatlestad, 1 Vet. App. 164.

In addition, although an extraschedular rating may assigned 
in exceptional cases, the Board finds, in this case, that the 
regular schedular standards applied adequately describe and 
provide for the veteran's disability level.  The veteran does 
not allege, and there is no persuasive evidence of, any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to these disorders, that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for a rating in excess of 10 percent.


ORDER

Entitlement to a rating in excess of 10 percent for the 
residuals of left L1, L3 and L4 lateral processes fracture is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 
- 9 -


- 1 -


